Exhibit 10.20

FIRST AMENDMENT TO


SECOND AMENDED AND RESTATED ADVISORY AGREEMENT




This FIRST AMENDMENT to SECOND AMENDED AND RESTATED ADVISORY AGREEMENT is
entered into as of January 28, 2014, among American Realty Capital — Retail
Centers of America, Inc. (the “Company”), American Realty Capital Retail
Operating Partnership, L.P. (the “OP”) and American Realty Capital Retail
Advisor, LLC (the “Advisor”).


RECITALS


WHEREAS, the Company, the OP and the Advisor entered into that certain Second
Amended and Restated Advisory Agreement (the “Advisory Agreement”), dated as of
January 14, 2014; and


WHEREAS, pursuant to Section 15.2 of the Advisory Agreement, the Company, the OP
and the Advisor desire to make a certain amendment to the Advisory Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree
that the following changes shall be effective as of October 1, 2013:


1.
Deletion of definition of “Oversight Fee” under Article 1 of the Advisory
Agreement. The definition of “Oversight Fee” contained in Article 1 of the
Advisory Agreement is hereby deleted in its entirety.

2.
Deletion of Section 8.3 of the Advisory Agreement. Section 8.3 of the Advisory
Agreement is hereby deleted in its entirety and replaced with the following
language: “Intentionally Omitted.”





[Signature page follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN REALTY CAPITAL — RETAIL CENTERS OF AMERICA, INC.






By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President




AMERICAN REALTY CAPITAL RETAIL OPERATING PARTNERSHIP, L.P.


By: American Realty Capital – Retail Centers of America, Inc., its General
Partner




By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President


AMERICAN REALTY CAPITAL RETAIL ADVISOR, LLC


By:
American Realty Capital Retail Special Limited Partner, LLC,

its Member


By:
American Realty Capital Trust IV, LLC,

its Managing Member






By:    /s/ Nicholas S. Schorsch
Name:    Nicholas S. Schorsch
Title:    Authorized Signatory








